861 F.2d 715Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Lenvill SPENCER, Petitioner-Appellant,v.Earl YEAGER, McDowell County Sheriff, Respondent-Appellee.Lenvill SPENCER;  J & K Home Improvement, Inc.;  Tri-StateBuilders, Inc., Plaintiffs-Appellants,v.WEST AMERICAN INSURANCE CO.;  Earl Yeager, Sheriff, PaulBruster, (sic);  Paul McKenzie, Welch, WV 24801;  BaileyLumber Co., Welch, WV;  Bank Armeri, (sic) Welch, WV;  NewEmey Signs, (sic) Bluefield, WV;  Dan Hedges, Charleston,WV;  Former Deputy Attorney General Grub, (sic), Charleston,WV and others, Defendants-Appellees.Lenvill SPENCER;  J & K Home Improvement, Inc.;  Tri-StateBuilders, Inc., Plaintiffs-Appellants,v.WEST AMERICAN INC. CO.;  The Security Bank;  Family FederalSavings and Loan, et al., Defendants-Appellees.Lenvill SPENCER;  Tri-State Builders, Inc.;  J & K HomeImprovement, Inc., Plaintiffs-Appellants,v.Booker T. STEPHENS, Judge;  Sid Bell;  Daniel F. Hedges,Defendants-Appellees.

Nos. 88-7008, 88-7028, 88-7196 and 88-7204.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 26, 1988.Decided:  Oct. 12, 1988.
Lenvill Spencer, appellant pro se.
Before DONALD RUSSELL, MURNAGHAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Lenvill Spencer appeals the district court's orders denying relief under 42 U.S.C. Sec. 1983 and 28 U.S.C. Sec. 2254.  Our review of the records and the district court's opinions discloses that these appeals are without merit.  To the extent Spencer seeks relief under 28 U.S.C. Sec. 2254, we deny a certificate of probable cause to appeal and dismiss on the reasoning of the district court.  To the extent Spencer seeks relief under 42 U.S.C. Sec. 1983, we affirm on the reasoning of the district court.  Spencer v. Yeager, C/A Nos. 1:87-1517;  1:87-1469;  1:88-949;  1:88-370 (S.D.W.Va. Dec. 21, 1987;  Dec. 14, 1987;  July 12, 1988;  Mar. 22, 1988).  Spencer's motion to transfer this case to the Sixth Circuit is denied as is his motion for appointment of counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED IN PART, DISMISSED IN PART.